Citation Nr: 0009827	
Decision Date: 04/12/00    Archive Date: 04/20/00

DOCKET NO.  95-17 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel



INTRODUCTION

The veteran had honorable active military service from July 
1967 to July 1971.  The veteran received an other than 
honorable discharge for his second period of service from 
February 1975 to October 1993.  

This appeal is before the Board of Veterans' Appeals (Board) 
from the June 1994 and January 1995 rating decisions from the 
Los Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO) that denied service connection for PTSD.  

The April 1997 Board decision remanded the case to develop 
evidence of in-service stressors and to obtain additional 
medical records and a VA examination.  This matter is now 
before the Board for appellate review.  


FINDINGS OF FACT

1.  The veteran's alleged in-service stressors are not 
verified because service department records do not report 
major ground accidents, casualties, or direct enemy action 
mishaps, and Form DD 214 does not show evidence of combat.  

2.  The evidence does not include a link, established by 
medical evidence, between current symptoms and an in-service 
stressor which has been confirmed by credible supporting 
evidence. 


CONCLUSION OF LAW

PTSD was not incurred in active military service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.304(f) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service department records showed two periods of service.  
The veteran first served on active duty from July 1967 to 
July 1971, with almost 12 months overseas as an aircraft 
structural mechanic.  Service embarkation slips showed that 
the veteran was in Vietnam from December 1969 to April 1970 
and in Okinawa for additional overseas time.  Although the 
veteran received hostile fire pay for the month of April 
1970, Form DD 214 showed no combat experience or medals.  The 
veteran received an honorable discharge from his first period 
of service in July 1971.  

Service medical records for the first period of service 
stated that the veteran's psychiatric health was normal in 
July 1967, no psychiatric defects or diagnoses were noted, 
and the veteran denied a history of nervous trouble.  The 
veteran had a depressive reaction in July 1969 because he had 
been on the base for 17 months and wanted out.  In August 
1969, the veteran expressed fear about receiving orders to go 
to Vietnam.  The examiner opined that, although the veteran 
was passive-dependent, he had no significant psychiatric 
disability that precluded him from performing his duties.  
The July 1971 discharge examination report stated that the 
veteran's psychiatric health was normal, no psychiatric 
defects or diagnoses were noted, and the veteran denied a 
history of nervous trouble.  

Prior to the second period of service, the December 1974 
reenlistment examination report stated that the veteran's 
psychiatric health was normal, no psychiatric defects or 
diagnoses were noted, and the veteran denied a history of 
nervous trouble.  The February 1977 health record stated that 
the veteran's medical file had been closed by reason of 
desertion, and the October 1977 Report of Return of Absentee 
Wanted by the Armed Forces stated that the veteran was a 
deserter whose absence began in July 1976.  Technical arrest 
orders were issued for civil authorities to apprehend the 
veteran and return him to military control.  A second Form DD 
214 stated that the veteran received an other than honorable 
discharge for his second period of service from February 1975 
to October 1993 because he was absent without leave (AWOL) 
for about 17 years.  

The diagnosis was PTSD in treatment records from January 
1993, February 1993, March 1993, April 1993, May 1993, 
December 1993, January 1994, February 1994, March 1994, April 
1994, May 1994, June 1994, July 1994, August 1994, October 
1994, and November 1994.  

The veteran underwent a VA psychiatric examination in April 
1993.  He reported going to Vietnam in 1969 as a crew chief 
whose duties varied from fixing wing aircraft and flying as a 
crew chief in helicopters.  He estimated that he flew over 
40 missions in helicopters and sometimes served as a door 
gunner.  The veteran reported several traumatic incidents 
including taking fire while inserting and extracting troops 
in the helicopters.  He recalled carrying one man back to a 
helicopter when the man took another round that killed him 
but probably saved the veteran.  He reported seeing 
additional casualties and alleged that some of his friends, 
pilots, and other helicopter crewmembers were killed.  He 
alleged that there were rocket attacks on the base with 
occasional casualties.  The veteran reported firing a weapon 
in combat.  He reported recurrent nightmares of being shot at 
in the helicopter.  The Axis I diagnoses were PTSD and 
alcohol and central nervous system stimulants and marijuana 
abuse, in remission for approximately 6 months.  According to 
the August 1993 psychological evaluation report, the state 
police apprehended the veteran in August 1993 and return him 
to military authorities.  The veteran reported a 22-year 
history of anxiety symptoms that he thought reflected PTSD.  
In October 1994, the veteran reported recurrent dreams about 
a particular rocket attack.  

The April 1996 letter from the Social Security Administration 
stated that the veteran had severe PTSD and that he reported 
flashbacks, panic attacks, and suicidal thoughts of the 
Vietnam War.  

The September 1999 VA memorandum summarized the August 1999 
command chronologies of the veteran's squadron from December 
1969 to April 1970 and addressed the veteran's alleged 
stressors.  It was reported that the following information 
had been verified.  The veteran served as an aircraft 
structural mechanic with the Marines, and he was involved in 
counter insurgency operations in Vietnam from December 1969 
to April 1970.  The fight attack squadron to which he was 
assigned flew between 400-700 sorties monthly.  There were no 
major ground accidents, casualties, or direct enemy action 
mishaps reported in the squadron operational records.  The 
available evidence did not mention mortar attacks upon the 
base.  Nor was there evidence that the veteran was engaged in 
combat.  A Lieutenant R.B., whom the veteran reported as a 
friend, was reported missing in March 1970 and was presumed 
dead.  

The veteran underwent a special psychiatric evaluation by an 
independent medical examiner in October 1999.  The veteran 
reported that he served on the ground crew of a Marine 
airstrip.  He reported traumatic experience when one of the 
soldiers wandered out onto the airstrip and a plane wing 
crushed his skull.  The veteran said that he was assigned to 
repair the wing and clean the brain and skull parts off of 
the wing.  The veteran reported witnessing the death and 
mutilation of multiple fellow solders and being subjected to 
multiple sniper attacks.  He was afraid for his life much of 
the time in Vietnam.  The reported rejoining the Marines in 
1974 as part of the ground crew working in a photo 
reconnaissance unit.  He reported witnessing an airplane 
crash after reenlisting and becoming severely depressed on a 
daily basis.  He reported frequent nightmares and intrusive 
memories of having to clean up the damaged wing.  He admitted 
that he went AWOL in 1976 because he was confused and did not 
realize what he was doing.  The veteran admitted that he was 
never personally injured or taken prisoner in the military.  
He reported having nightmares 4-5 times per week since 1974, 
having to do with cleaning up the damaged wing.  He 
complained of nearly daily intrusive memories of Vietnam.  
Several time per month he experienced visual hallucinations 
of people that he witnessed being killed in Vietnam.  The 
Axis I diagnoses were PTSD and alcohol abuse in remission.  
The examiner stated that medical records showed that the 
veteran was treated for situational anxiety and significant 
depression without being diagnosed with a major mental 
illness in 1969.  The examiner found no medical records 
regarding the veteran's service in 1974 when he claimed that 
the onset of PTSD occurred.  However, based upon the 
veteran's subjective historical reporting, the examiner 
opined that it was likely that the veteran began suffering 
PTSD while in his second tour of duty.  The examiner opined 
that the veteran had drug and alcohol abuse ongoing at that 
time that was at least equally responsible for his 
psychiatric impairment at the time.  Based upon the veteran's 
description of intrusive memories at that time, it was 
unlikely that alcohol or drug abuse in and of itself caused 
all of his mental difficulties.  The addendum stated that the 
report for the verified stressors was requested and reviewed.  
The verified stressors did not mention the traumatic 
experiences that the veteran claimed caused his PTSD.  With 
this new evidence, the examiner stated that he could not 
diagnose PTSD because the presence of mental illness in the 
military was based on subjective evidence from the veteran 
and no medical records of substantial mental illness in 
service were available.  Thus, the remaining Axis I diagnosis 
was alcohol abuse in remission.  

The March 1993 and October 1994 statements alleged that the 
veteran's PTSD claim was based upon stressors from service in 
Vietnam.  Other statements alleged that he saw the remains of 
dead bodies splattered on aircrafts and on himself.  He 
alleged that his unit was frequently under fire and had to 
return fire.  He alleged that he was a part-time pilot on a 
volunteer basis and therefore did not receive flight pay.  He 
alleged that, as a crew chief, he was under tremendous stress 
24 hours per day.  He alleged seeing his friend, Lieutenant 
R.B., crash in an aircraft that he had launched.  He alleged 
finding 2 crashed aircrafts in Japan and finding the crew 
dead but still strapped in their seats.  


Criteria

The Court has held that a well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

A PTSD claim is well grounded where the veteran has submitted 
medical evidence of a current disability; lay evidence 
(presumed to be credible for such purposes) of an in-service 
stressor; and medical evidence of a nexus between service and 
the current PSTD disability.  See Patton v. West, 12 Vet. 
App. 272, 276 (1999).  

Post-traumatic stress disorder. Service connection for post-
traumatic stress disorder requires medical evidence 
diagnosing the condition in accordance with Sec. 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) (1999)


Analysis

The claim of entitlement to service connection for PTSD is 
well grounded.  The medical evidence included a diagnosis of 
a current PTSD disability because the 1993-1994 VA treatment 
records and the April 1993 VA psychiatric examination 
diagnosis was PTSD.  

The veteran alleged in-service stressors that he witnessed 
the deaths of his friend, Lieutenant R.B., and of pilots and 
fellow crewmembers.  He also reported having to clean human 
body parts off of an airplane wing and of finding dead crew 
members inside of crashed aircrafts.  He reported having to 
return fire during numerous mortar and sniper attacks, he was 
involved in counter insurgency operations in Vietnam, and he 
received hostile fire pay just before leaving Vietnam.  

The medical evidence included a nexus opinion that related 
current PTSD symptoms to alleged in-service stressors from 
the first honorable period of active service.  For the 
limited purpose of well grounding the claim, the April 1993 
examiner diagnosed PTSD based upon the veteran's reports of 
traumatic combat incidents.  Accordingly, the claim of 
entitlement to service connection for PTSD is well grounded.  

When the claim is well grounded, the case will be decided on 
the merits, but only after the Board has determined that VA's 
duty to assist under 38 U.S.C.A. § 5107(a) has been 
fulfilled.  The RO obtained the veteran's medical records, 
and the veteran underwent VA examinations.  The veteran and 
his representative filed lay statements with the RO.  The 
veteran canceled his scheduled hearing and did not request 
another hearing.  Therefore, the VA has fulfilled its duty to 
assist under 38 U.S.C.A. § 5107(a), and the Board will 
adjudicate a decision on the evidence of record.  

Although the claim is well grounded, a preponderance of the 
evidence shows that PTSD was not incurred during the 
veteran's first period of honorable active service.  
Initially, the October 1999 independent medical examiner 
opined that PTSD had onset during the veteran's second tour 
of duty, which Form DD 214 characterized as other than 
honorable.  However, after reviewing the verified stressors, 
the October 1999 independent medical examiner withdrew the 
PTSD diagnosis because the veteran's subjective statements 
contradicted the verified stressors report.  Although the 
veteran was treated for PTSD symptoms in 1993 and 1994, the 
treatment reports did not include a nexus opinion, and the 
October 1999 examiner found no evidence of substantial mental 
illness in service.  Although the April 1993 diagnosis of 
PTSD was used for the limited purpose of well grounding the 
claim, the veteran's subjective statements in April 1993 also 
contradicted the verified stressors report.  A bare 
transcription of a lay history was not transformed into 
"competent medical evidence" merely because the transcriber 
happened to be a medical professional.  LeShore v. Brown, 8 
Vet. App. 406 (1995).  Accordingly, PTSD was not incurred 
during active service.  


ORDER

The claim of entitlement to service connection for PTSD is 
denied.  





		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

